 In the Matter of LENNOX FURNACE COMPANYandLIMAMACHINISTSAND TOOL WORKERSINDEPENDENTASSOCIATIONOF LIMA, OHIOCase No. 8-11 1725.Decided February 13, 1945Mr. Harry R. Meredith,of Lima, Ohio, for the Company.Messrs. Fred &imithandBenjamin S. Motter,of Lima, Ohio, forthe Association.Messrs.Howard ,SerenandFrank Kikly,ofLima,Ohio, for theUAW-CIO.Mr. Louis Cokin,of counselto the Board.DECISION -ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Lima, Machinists and Tool WorkersIndependent Association of Lima, Ohio, herein called the Associa-tion, alleging that a question-affecting commerce had arisen concern-ing the representation of employees of Lennox Furnace Company,Lima, Ohio, herein called the Company; the National Laboi RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W. Irving, Trial Examiner. Said hearing was held at Lima,Ohio, on January 2'4, 1945.At' the commencement of the hearing, theTrial Examiner granted a motion of International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 124, CIO, herein called the UAW-CIO, to intervene. The Com-pany, the Association, and the UAW-CIO appeared, participated,, andwere afforded full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made atthe hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record of the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLannox Furnace Company is an Ohio corporation with its principaloffice atMarshalltown, Iowa.We are here concerned with its plant-60 N. L.R. B., No. 100.580 LENNOX FURNACE COMPANY581No. 1 and plantNo. 2 at Lima, Ohio, known as the Machine and ToolDivision,where it is engaged in the manufacture of tools, jigs, fixtures,dies, plastic molds,and special machinery and precision productionparts.During the 6-month period preceding the date of the hearing,the Company purchasedraw materialsfor use at its Lima plants valuedin excessof $125;000, approximately 90 percent of which-.was shippedto it from points outside the State of Ohio.During the same periodthe Company manufactured products at its Lima plants valued inexcess of$1,250,000, approximately 85 percent of which was shippedto points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLima Machinists and Tool Workers Independent Association ofLima, Ohio, is an unaffiliated labor organization, admitting to member-ship employees of the Company.International Union, United Automobile, -Aircraft & AgriculturalImplement Workers of America, Local 124, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn November 27, 1944, the Association requested the Company torecognize it as the exclusive collective bargaining represelitative of theemployees at the Lima plants.The Company refused this requestuntil such time as the Association is certified by the Board.On February 4, 1943, the Company and the UAW-CIO entered intoan exclusive collective bargaining contract covering the employeesinvolved herein.The contract provides that it shall remain in effect'until February 4, 1944, and thereafter, subject to 30 days notice of adesire to terminate by either party thereto.Inasmuch as the contractat the present time is subject to termination by 30 days' notice of eitherparty thereto, we find that it does not constitute a bar to a determina-tion of representatives at this time.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Association represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'1 The Pield Examiner reported that the Association presented 243 membership applica-tion cards bearing the names of persons who appear on the Company's pay roll of Decem-ber 8, 1944.There are approximately 467 employees in the appropriate unit.The UAW-CIO did not present any evidence of representation, but relies upon its contract as evidenceof its interest in the instant proceeding. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD_We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Association urges that - all production and maintenance em-ployees at the-Lima plants of the Company, including watchmen, butexcluding office and clerical employees, foremen, and supervisory em-ployees, constitute an appropriate unit.The only controversy-withrespect to the unit concerns group leaders.The Company and theAssociation urge that they be included in the unit, and the UAW-CIOGhat they be excluded.The Company employs four group leaders who spend from. 50 to 90percent of their time in production work. The group leaders are paidon an hourly rate and appear on the seniority lists, while the fore-men are paid on a salary rate. The group leaders do not attendforemen's meetings and the record indicates that they do not haveany authority to recommend effectively changes in the status of otheremployees.Under the circumstances, we -shall include the groupleaders in the unit.We find that all production and maintenance employees at the Limaplants of the Company, including watchmen and group leaders, butexcluding office and clerical employees, foremen, and any other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a single unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.-V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees-in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the Nationaa LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is hereby LENNOX FURNACE COMPANY583DIRECTED that; as part of the investigation to ascertain representa-tives, for the purposes of collective bargaining with Lennox FurnaceCompany, Lima, Ohio, an election by secret ballot shall be conductedas early as possible, but not later- than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who'presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by Lima Machinists and Tool Workers Inde-pendent Association of Lima, Ohio, or by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 124, affiliated with the Congress of Industrial Organizations,for the purpose's of collective bargaining, or by neither.